Citation Nr: 0334337	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  94-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(claimed as residuals of heart attack).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a multi-symptom 
disorder due to undiagnosed illness (claimed as blurry 
vision, headaches, joint pain, fatigue, lung condition, 
memory loss and personality change).

5.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for undiagnosed 
illness manifested by diarrhea.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971 and from November 1990 to June 1991.  The 
record indicates Service in Vietnam during the first period 
of service and service in the Persian Gulf during the second 
period of service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In a November 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
diarrhea due to undiagnosed illness.  
A 10 percent disability rating was assigned, effective March 
2, 2002.  
For reasons which are unclear, since the veteran has not been 
notified of or disagreed with that decision, the RO listed 
the earlier effective date issue in a supplemental statement 
of the case furnished to the veteran and his representative 
in November 2002.  In a VA form 646 filed in February 2003, 
the veteran's representative referred to he earlier effective 
date issue.  This constitutes a timely notice of disagreement 
challenging the proper effective date for the grant of 
service connection for the undiagnosed illness manifested by 
diarrhea.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2003).  The Board will in turn 
direct the RO to take further adjudicative action with regard 
to this issue, as set forth below.

The record shows that other issues were raised by the veteran 
and adjudicated at the RO level during the pendency of this 
appeal, to include claims seeking entitlement to service 
connection for arm and leg joint pain due to undiagnosed 
illness (adjudicated in June 1995), an increased rating for a 
left middle finger disability (adjudicated in April 1998), 
and service connection for undiagnosed illnesses manifested 
by muscle aches and twitching, dizzy spells and skin rash 
(adjudicated in February 1999).  In each instance, the 
veteran filed a timely notice of disagreement, but following 
issuance of a statement of the case the veteran did not 
perfect his appeal by filing a Form 9 substantive appeal or 
equivalent document.  See 38 U.S.C.A. § 7105.  

With respect to the latter claim - service connection for 
undiagnosed illnesses manifested by muscle aches/twitching, 
dizzy spells, skin rash - the Board observes that there is a 
copy of the cover page of the statement of the case on these 
issues, which was furnished on February 18, 1999, that was 
received by the RO on the following day (Feb. 19, 1999), 
which bears the words, "I would like to appeal this!".  
However, there is no signature or any other indicia to verify 
that this came from the veteran or his representative.  It is 
therefore insufficient to constitute a valid substantive 
appeal.  See 38 C.F.R.§§ 20.202, 20.301(a) (2003).  

In short, the Board agrees with the RO's VA Form 8, 
certification of appeal, dated February 7, 2003, which listed 
the issues described on the first page of this remand.  For 
the sake of convenience, the Board has grouped the Persian 
Gulf related disabilities together. 




REMAND

The Board finds that additional development of the issues on 
appeal is required.  Specifically, the agency of original 
jurisdiction (AOJ) should obtain relevant administrative and 
medical records pertaining a claim pursued by the veteran for 
disability benefits from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's statutory duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Notwithstanding the fact that the issues of entitlement to 
service connection for a right shoulder disability and PTSD 
were the subjects of previous final decisions in 1992, they 
were adjudicated by the RO without discussion of whether new 
and material evidence has been submitted to reopen a 
previously denied and final claim.   
The AOJ should ensure that its consideration these issues 
incorporates the principles of finality and new and material 
evidence, as provided under applicable law and VA 
regulations.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) 
[VA failed to comply with its own regulations by ignoring 
threshold issue of whether any new and material evidence had 
been submitted to reopen previously and finally denied 
claim].  

As noted in the Introduction, the veteran filed a timely 
notice of disagreement in response to the RO's November 2002 
rating decision that assigned an effective date of March 1, 
2002 for the award of service connection for diarrhea due to 
undiagnosed illness.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a claimant 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue for issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board further finds that a remand is in order to ensure 
full and complete compliance with the enhanced duty to notify 
and duty to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

The Court has stated that even assuming that it could divine 
that no amount of additional evidence could change an adverse 
outcome, it could not obviate the requirement for VA to 
provide notice to the claimant as to what was required for a 
claim to be successful under the VCAA's newly-created duty-
to-notify provisions, 38 U.S.C. §§ 5102(b), 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when VA 
receives substantially complete application for benefits, it 
has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim]; 
see also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, the RO sent the veteran a VCAA 
notice letter in August 2002, but this letter was sent 
specifically in connection with claims that are not presently 
before the Board.  No such notice was provided by the RO to 
the veteran with respect to the currently pending claims.  

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the claims 
that were subject to the appealed Board decision.  It is 
abundantly clear from these judicial rulings that providing a 
veteran-claimant with general VCAA notice, such as recitation 
of the relevant law and regulations under the VCAA in a 
statement or supplemental statement of the case, or 
furnishing the VCAA notice with regard to unrelated claims in 
a longstanding appeal, each of which occurred in this 
particular case, will not satisfy these legal requirements.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (the PVA case), the United States Court of Appeals 
for the Federal Circuit invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found in 
the PVA case that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the AOJ must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

With respect to the veteran's claim of entitlement to service 
connection for a heart condition, there is virtually no 
recent evidence concerning this matter.  The medical evidence 
shows that the veteran apparently had a heart attack prior to 
his second tour of duty.  Evidence post-dating service does 
no indicate that heart disease exists.  The veteran was 
scheduled for a VA heart examination in 1993, but he failed 
to report for the examination.  The AOJ should contact the 
veteran in order to determine whether he still wishes to 
pursue that claim and if he does inform him that he must 
submit medical evidence document a current cardiovascular 
disability.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of each specific 
claim on appeal and the evidence, if any, 
that VBA will obtain for him.

2.  VBA should contact the veteran and 
inquire as to whether he wishes to pursue 
his claim for service connection for a 
heart disability.  The veteran should be 
advised that if he wishes to do so he 
should furnish medical evidence of a 
current cardiovascular disability.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency that pertain to a claim for 
disability benefits made by the veteran.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  In connection with 
this action, consideration of whether new 
and material evidence has been submitted 
to reopen the claims of service 
connection for the right shoulder and 
PTSD must be addressed on readjudication, 
as alluded to above in this remand.  If 
any benefits sought on appeal remain 
denied, the VBA should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The VBA should then allow the 
veteran an appropriate period of time for 
response.

5.  VBA should furnish a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an earlier effective date 
for the award of service connection for 
diarrhea.  Any additional 
evidentiary/medical development required 
to fully address this issue should be 
completed in accord with all applicable 
law and regulations.  The veteran should 
be afforded appropriate opportunity to 
prefect an appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


